Exhibit 10.3
SECOND AMENDMENT TO EMPLOYMENT AGREEMENT
This Amendment (the “Amendment”) to the Employment Agreement dated September 19,
2011, as amended as of February 22, 2012 (the “Agreement”), by and between
Patriot Coal Corporation, a Delaware corporation (the “Company”), and the
undersigned executive (“Executive”), is entered into as of the date set forth on
the signature page hereof (the “Amendment Date”). Terms not otherwise defined
herein shall have the meaning ascribed to them in the Agreement.
RECITALS
WHEREAS, the parties hereto desire to amend the Agreement as hereinafter set
forth.
NOW, THEREFORE, in consideration of the mutual representations, warranties,
covenants and agreements contained in the Agreement, as amended, and for other
good and valuable consideration, the sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:
1.On the Amendment Date, Executive shall a receive a special one-time grant of
an award of restricted stock units (the “RSU Award”) with respect to such number
of shares of the Company’s Common Stock as have an aggregate grant date value of
$731,250, which award shall vest in three equal installments on the first,
second and third anniversaries of the grant date, and will also be subject to
immediate vesting if a change in control occurs. The terms and conditions of the
RSU Award shall be set forth and governed by a separate grant agreement, as
described in Section 4.1(d) of the Agreement, and the definition of change in
control shall be as set forth in the applicable equity-based plan or award.
2.    The phrase “Executive Vice President” opposite the phrase “Executive Team
Position” on the schedule on the signature page of the Agreement is hereby
deleted in its entirety and replaced with the phrase “President”.
3.    The phrase “$600,000 per annum” opposite the phrase “Base Salary” on the
schedule on the signature page of the Agreement is hereby deleted in its
entirety and replaced with the phrase “$675,000 per annum”.
4.    Effective as of January 1, 2013, the phrase “200% of Base Salary” opposite
the phrase “Annual Long-Term Incentive Award” on the schedule on the signature
page of the Agreement is hereby deleted in its entirety and replaced with the
phrase “300% of Base Salary”.
5.    This Amendment, the Agreement and the Ancillary Documents contain the
entire understanding between the parties hereto. Except as provided in an
Ancillary Document, this Amendment and the Agreement supersede in all respects
any prior or other agreement or understanding, both written and oral, between
(i) the Executive, and (ii) the Company, any affiliate of the Company, or any
predecessor of the Company.

#PageNum#



--------------------------------------------------------------------------------


6.    This Amendment may be executed in two or more counterparts, each of which
will be deemed an original.


PATRIOT COAL CORPORATION
By:
/s/ Joseph W. Bean
Name: Joseph W. Bean
Title: Senior Vice President- Law & Administration



EXECUTIVE
By:
/s/ Bennett K. Hatfield
Name: Bennett K. Hatfield
Date: May 28, 2012




#PageNum#

